         Case 1:19-cv-03185-RDM Document 87 Filed 05/14/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



ENZO COSTA, et al.,
                                                        Case No. 1:19-cv-3185 (RDM)
       Plaintiffs,

v.

DISTRICT OF COLUMBIA, et al.,

       Defendants.



             PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

       Plaintiffs, by and through counsel, and pursuant to Rule 65 of the Federal Rules of Civil

Procedure, Local Rules 7 and 65.1, and the Court’s May 11, 2020 Minute Order, hereby move for

a temporary restraining order. A statement of points and authorities is support of the motion and

a proposed order accompanies this motion.

Dated: May 14, 2020

                                    Respectfully submitted,

                                    /s/ John A. Freedman
                                    John A. Freedman (D.C. Bar No. 453075)
                                    Tirzah S. Lollar (D.C. Bar No. 497295)
                                    Brian A. Vaca (D.C. Bar No. 888324978)
                                    ARNOLD & PORTER KAYE SCHOLER LLP
                                    601 Massachusetts Avenue, N.W.
                                    Washington, D.C. 20004
                                    (202) 942-5000
                                    John.Freedman@arnoldporter.com
                                    Tirzah.Lollar@arnoldporter.com
                                    Brian.Vaca@arnoldporter.com

                                    Kaitlin Banner (D.C. Bar No. 1000436)
                                    Margaret Hart (D.C. Bar No. 1030528 )
                                    Hannah Lieberman (D.C. Bar No. 336776 )
        Case 1:19-cv-03185-RDM Document 87 Filed 05/14/20 Page 2 of 2



                                  Jonathan Smith (D.C. Bar No. 396578 )
                                  WASHINGTON LAWYERS’ COMMITTEE FOR CIVIL
                                  RIGHTS AND URBAN AFFAIRS
                                  700 14th Street, NW, Suite 400
                                  Washington, DC 20005
                                  Phone: (202) 319-1000
                                  Fax: (202) 319-1010
                                  kaitlin_banner@washlaw.org
                                  margaret_hart@washlaw.org
                                  hannah_lieberman@washlaw.org
                                  jonathan_smith@washlaw.org

                                  Scott Michelman (D.C. Bar No. 1006945)
                                  Arthur B. Spitzer (D.C. Bar No. 235960)
                                  Michael Perloff (D.C. Bar No. 1601047)
                                  AMERICAN CIVIL LIBERTIES UNION FOUNDATION
                                  OF THE DISTRICT OF COLUMBIA
                                  915 15th Street NW, Second Floor
                                  Washington, D.C. 20005
                                  (202) 457-0800
                                  smichelman@acludc.org
                                  aspitzer@acludc.org
                                  mperloff@acludc.org


                             CERTIFICATE OF COUNSEL

       Pursuant to Local Rule 7(m), counsel hereby certifies that counsel have discussed the
preliminary injunction motion in good faith, including discussions on May 5 and May 8.
Defendants oppose the relief sought in the motion.

                                  /s/ John A. Freedman
                                   John A. Freedman




                                             2
